Bardeen, J.
This action was brought by the plaintiff, as the administrator of the estate of Lawrence E. Conatty, de*468ceased, to recover damages for tbe alleged wrongful killing of deceased by tbe defendant. Tbe trial in tbe court below resulted in a verdict and judgment for tbe plaintiff. Tbe defendant appealed, and assigns as error that tbe evidence is insufficient to sustain tbe finding of negligence; that tbe parents of deceased were negligent; and that tbe verdict is excessive.
To determine either of these alleged errors would require an examination and consideration of tbe evidence produced on tbe trial. There is no certificate that tbe bill of exceptions contains all tbe evidence, nor is there any recitation to that effect therein. This cpurt has often held that, ,in tbe absence of such a certificate, tbe presumption is that every fact within tbe issue and essential to support tbe judgment was proved upon tbe trial. Lee v. Campbell, 77 Wis. 340; Disotell v. Henry Luther Co. 90 Wis. 635. So there can be no review of tbe case upon tbe testimony here, nor any inference drawn inconsistent with tbe verdict. Of the testimony preserved, there seems to be some tending to support the jury’s conclusions, and we are therefore powerless to disturb this judgment.
By the Court.— The, judgment of tbe superior court of Milwaukee county is affirmed.